Citation Nr: 0503494	
Decision Date: 02/10/05    Archive Date: 02/22/05

DOCKET NO.  03-10 067	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a right hand and 
wrist disorder.

2.  Entitlement to service connection for a left hand and 
wrist disorder.  

3.  Entitlement to a disability rating greater than 10 
percent for traumatic arthritis of the cervical spine with 
headaches.  

4.  Entitlement to a compensable disability rating for lumbar 
disc disease. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran
ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Counsel


INTRODUCTION

The veteran had active service from August 1977 to January 
2000.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2001 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida.

The veteran testified before the undersigned at a Travel 
Board hearing in July 2004.  A transcript of that hearing has 
been associated with the claims folder. 

The issues of increased disability ratings for the cervical 
spine and lumbar spine disabilities are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for the equitable disposition of 
the veteran's appeal. 

2.  The record reflects a current right wrist disability with 
evidence of symptoms in service and continuously thereafter.  

3.  There is no competent evidence of a current a left hand 
and wrist disability.  




CONCLUSIONS OF LAW

1.  Service connection for a right hand and wrist disorder is 
established.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 
38 C.F.R. § 3.303 (2004).  

2.  Service connection for a left hand and wrist disorder is 
not established.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
2002); 38 C.F.R. § 3.303 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board observes that the Veterans Claims Assistance Act of 
2000 (VCAA), 
38 U.S.C.A. § 5100 et seq. (West 2002), eliminated the 
requirement for a well-grounded claim, enhanced VA's duty to 
assist a claimant in developing facts pertinent to his claim, 
and expanded VA's duty to notify the claimant and his 
representative, if any, concerning certain aspects of claim 
development.  VA promulgated regulations that implement these 
statutory changes.  See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2004).  

Review of the claims folder reveals compliance with the VCAA.  
That is, the RO issued letters to the veteran in March 2001 
and April 2003 in which it advised the veteran of the 
evidence needed to substantiate the claims for service 
connection and explained what evidence VA was obligated to 
secure and would assist the veteran in obtaining and what 
information and evidence the veteran was required to provide.  
In addition, the March 2003 statement of the case includes 
the text of the regulation that implements the notice and 
assistance provisions from the statute.  Therefore, the Board 
finds that the RO has provided all notice required by the 
VCAA.  38 U.S.C.A. § 5103(a).  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

The Board observes that a recent decision by the U.S. Court 
of Appeals for Veterans Claims (Court) states that VCAA 
notice must be provided before the initial unfavorable 
determination by the RO.  Pelegrini v. Principi, 18 Vet. App. 
112, 120 (2004).  In this case, the RO issued its initial 
VCAA letter in March 2001, before the September 2001 rating 
decision on appeal, such that there is no conflict with 
Pelegrini.  Although the RO supplemented its notice with the 
April 2003 letter, there is no indication or allegation of 
prejudice to the veteran.  Bernard v. Brown, 
4 Vet. App. 384, 392-94 (1993).

Also in Pelegrini, the Court held, in part, that a VCAA 
notice consistent with 38 U.S.C.A. § 5103(a) must also 
conform to 38 C.F.R. § 3.159(b)(1) and request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  Pelegrini, 18 Vet. App. at 120-
21. 

In this case, although the VCAA notice letters to the veteran 
do not specifically contain this request, the Board finds 
that the veteran was otherwise fully notified of the need to 
give to VA any evidence pertaining to his claim.  The letters 
specifically identified certain evidence that the RO would 
secure.  They also asked the veteran to identify any other 
private, VA, or military medical treatment, as well as any 
other information or evidence he wanted the RO to secure.  In 
addition, the letters ask the veteran to provide any other 
additional evidence.  The RO has properly pursued obtaining 
all evidence described by the veteran.  In this case, the 
Board finds no indication of defective notice that is 
prejudicial to the veteran, such that proceeding to evaluate 
the appeal, if defect can be found, is harmless error.  See 
Bernard, supra; Sutton v. Brown, 9 Vet. App. 553 (1996); see 
also 38 C.F.R. § 20.1102 (harmless error).  

With respect to the duty to assist, the claims folder 
contains the veteran's service medical records, reports of VA 
examinations, and private medical evidence submitted by the 
veteran.  He has not identified any VA medical treatment or 
any private medical treatment relevant to the right hand and 
left hand issues discussed here.  Accordingly, the Board 
finds that the duty to assist has been met.  38 U.S.C.A. § 
5103A.   

Analysis

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303(a) (2004).  Service connection generally requires 
evidence of a current disability with a relationship or 
connection to an injury or disease or some other 
manifestation of the disability during service.  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  A disorder may 
be service connected if the evidence of record reveals that 
the veteran currently has a disorder that was chronic in 
service or, if not chronic, that was seen in service with 
continuity of symptomatology demonstrated thereafter.  
38 C.F.R. 
§ 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  
Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establishes that the disorder was incurred in 
service.  38 C.F.R. § 3.303(d).

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is afforded the claimant.  
38 U.S.C.A. § 5107(b).

With respect to the claim for a right hand and wrist 
disorder, the Board notes that service medical records 
reflect complaints and findings in service.  In April 1999, 
the veteran reported right wrist pain and popping, but no 
specific injury.  The diagnosis was right wrist pain, likely 
tendonitis.  X-rays taken at that time were interpreted as 
possibly showing a fracture.  Subsequent X-rays taken in 
September 1999 were normal with no evidence of fracture.  
During the July 1999 VA examination conducted prior to 
separation, the veteran continued to complain of right wrist 
pain.  Examination revealed some subluxation.  The diagnosis 
was right wrist pain with subluxation of the right wrist.  
Similarly, on VA examination in July 2001, the veteran was 
able to reproduce the right wrist subluxation with an audible 
"pop."  He continued to complain of pain and weakness.  The 
diagnosis was recurrent subluxation of the right wrist.  
Resolving doubt in the veteran's favor, the Board finds 
sufficient evidence of in-service disorder with continuous 
symptoms and current evidence of chronic disability to 
establish service connection.  38 U.S.C.A. § 5107(b).  The 
appeal with respect to this issue is granted.    

The Board further finds that the preponderance of the 
evidence is against service connection for a left hand and 
wrist disorder. Id.  Specifically, there is no evidence of a 
current chronic disability.  Service connection requires the 
existence of a current disability.  Boyer, 210 F.3d at 1353; 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  There 
were no relevant findings and no diagnosis in the July 1999 
VA examination.  The report of the July 2001 VA examination 
shows no abnormalities in the left hand or wrist on 
examination or on X-ray study.  The diagnosis was pain in the 
left wrist and fingers.  Pain alone, without a diagnosed or 
identifiable underlying malady or condition, does not in and 
of itself constitute a disability for which service 
connection may be granted.  Sanchez-Benitez v. West, 13 Vet. 
App. 282, 285 (1999), appeal dismissed in part, and vacated 
and remanded in part sub nom. Sanchez-Benitez v. Principi, 
239 F.3d 1356 (Fed. Cir. 2001).  The veteran, as a lay person 
not trained or educated in medicine, is not competent to 
offer an opinion as to a medical diagnosis.  Grottveit, 5 
Vet. App. at 93; Espiritu, 
2 Vet. App. at 494.  Absent competent evidence of a current 
left hand and wrist disability, service connection must be 
denied.   


ORDER

Subject to the law and regulations governing the payment of 
monetary benefits, service connection for a right hand and 
wrist disorder is granted.  

Service connection for a left hand and wrist disorder is 
denied.  


REMAND

The veteran seeks a disability rating greater than 10 percent 
for traumatic arthritis of the cervical spine with headaches 
and a compensable disability rating for lumbar disc disease.  
During the July 2004 Travel Board hearing, the veteran 
generally indicated that his spinal disabilities had 
worsened.  The veteran's representative specifically 
requested that the veteran be afforded a new VA examination.  
The last VA examination was performed in July 2001, nearly 
four years ago.  

VA is generally required to make reasonable efforts to assist 
a claimant in obtaining evidence necessary to substantiate 
the claim.  38 U.S.C.A. § 5103A(a).  The duty to assist 
includes the conduct of a thorough and comprehensive medical 
examination.  Robinette v. Brown, 8 Vet. App. 69, 76 (1995).  
Where the veteran claims that his condition is worse than 
when originally rated, and the available evidence is too old 
for an adequate evaluation of the veteran's current 
condition, VA's duty to assist includes providing a new 
examination.  Weggenmann v. Brown, 5 Vet. App. 281, 284 
(1993).  Based on the veteran's allegations and the elapsed 
time since the previous VA examination, the Board agrees with 
the veteran's representative and remands these two issues for 
a current VA examination.    

In addition, during the Board hearing, the veteran testified 
that he had received private medical treatment from a Dr. 
Krukshank.  When the undersigned advised him that the record 
did not include any evidence from this physician, the veteran 
stated that he would be able to obtain his records.  To date, 
no such evidence has been received.  VA is required to make 
reasonable efforts to obtain relevant records, including 
private records, that the claimant adequately identifies and 
authorizes VA to obtain.  38 U.S.C.A. § 5103A(b).  On remand, 
the RO should undertake the appropriate steps to secure 
evidence of treatment by Dr. Krukshank.  

Finally, the Board notes that, during the pendency of the 
veteran's appeal, VA promulgated new regulations for the 
evaluation of intervertebral disc syndrome, 38 C.F.R. § 
4.71a, Code 5293, effective September 23, 2002.  See 67 Fed. 
Reg. 54,345 (Aug. 22, 2002) (codified at 38 C.F.R. pt. 4).  
Later, VA promulgated new regulations for the evaluation of 
the remaining disabilities of the spine, effective September 
26, 2003.  See 68 Fed. Reg. 51,454 (Aug. 27, 2003) (codified 
at 38 C.F.R. pt. 4).  The amendments renumber the diagnostic 
codes and create a general rating formula for rating diseases 
and injuries of the spine, based largely on limitation or 
loss of motion, as well as other symptoms.  The last VA 
examination, performed in July 2001, does not take into 
account the amended rating criteria.  Similarly, review of 
the March 2002 statement of the case discloses that the RO 
failed to discuss of the amended rating criteria or their 
applicability in the instant case.  These matters must be 
addressed on remand.    

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the veteran and 
ask that he provide, or authorize VA to 
obtain, records of his medical treatment 
by a Dr. Krukshank, whom he identified 
during the July 2004 Travel Board 
hearing.  

2.  The RO should arrange for the veteran 
to be scheduled for an orthopedic 
examination to determine the nature and 
current severity of disability from the 
service-connected traumatic arthritis of 
the cervical spine with headaches and 
lumbar disc disease.  The claims folder 
must be made available to the examiner 
for review for the examination and the 
examination report must indicate whether 
such review was accomplished.  

The examination must include range of 
motion findings for each disability, 
rounded to the nearest five degrees, as 
well as any other test or study deemed 
necessary by the examiner.  The examiner 
is asked to identify and describe any 
current cervical spine and lumbar spine 
symptomatology, including any functional 
loss associated with the cervical spine 
and the lumbar spine due to more or less 
movement than normal, weakened movement, 
excess fatigability, incoordination, pain 
on movement, swelling, and deformity or 
atrophy of disuse.  The examiner should 
also describe any joint instability or 
malalignment, objective indications of 
pain on pressure or manipulation, muscle 
spasm, and crepitation.  If there is no 
evidence of any of the above factors on 
examination, the examiner should so 
state.  The examiner should also inquire 
as to whether the veteran experiences 
flare-ups.  If so, the examiner should 
describe, to the extent possible, any 
additional functional loss or limitation 
of motion during such flare-ups.  

With respect to the service-connected 
lumbar disc disease, the examiner must 
indicate whether there is intervertebral 
disc syndrome.  If so, the examiner 
should indicate whether there is any 
associated objective neurologic 
abnormality, as well as the total 
duration of incapacitating episodes 
experienced during the previous 12 
months, if any.  An "incapacitating 
episode" is a period of acute signs and 
symptoms due to intervertebral disc 
syndrome that requires bed rest 
prescribed by a physician and treatment 
by a physician.

3.  The veteran is hereby advised that 
failure to report for a scheduled VA 
examination without good cause may have 
adverse consequences for his claim.

4.  After completing any additional 
necessary development, the RO should 
readjudicate the issues on appeal.  In so 
doing, the RO must address the amendments 
to the rating schedule for diseases and 
injuries of the spine that became 
effective in September 2002 and September 
2003, as applicable.  See 67 Fed. Reg. 
54,345 (Aug. 22, 2002) (codified at 
38 C.F.R. pt. 4); 68 Fed. Reg. 51,454 
(Aug. 27, 2003) (codified at 38 C.F.R. 
pt. 4).  If the disposition of either 
issue remains unfavorable, the RO should 
furnish the veteran and his 
representative a supplemental statement 
of the case and afford the applicable 
opportunity to respond.  

Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  The veteran has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	JOAQUIN AGUAYO-PERELES
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


